DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 33-40, drawn to a method for determining a neuromuscular disease accompanied with a repeat expansion of CGG in a nucleic acid in a subject comprising:
obtaining a nucleic acid fragment having a repeat expansion of CGG or a complementary sequence thereof from a nucleic acid sample from the subject, 
circularizing the nucleic acid fragment with an origin of chromosome (oriC) cassette to form a circular nucleic acid, 
amplifying the circular nucleic acid to produce a plurality of circular nucleic acids, and
detecting the repeat expansion of CGG or the complementary sequence thereof, classified in C12Q 1/686, for example.
II. Claims 17-32 and 41-48, drawn to a kit for determining a neuromuscular disease accompanied with a repeat expansion of CGG in a nucleic acid in a subject comprising: 
a fragmentation reagent configured to obtain a nucleic acid fragment having a repeat expansion of CGG or a complementary sequence thereof from a nucleic acid sample from the subject, 
a circularizing reagent configured to circularize the nucleic acid fragment with an origin of chromosome (oriC) cassette to form a circular nucleic acid, and 
an amplifying reagent configured to amplify the circular nucleic acid to produce a plurality of circular nucleic acids, classified in Y10S 435/81, for example.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kit of Group II, could be used in an entirely different method, such as sequencing library construction, rather than in the method of Group I.
Searching the inventions of Groups I and II together would impose serious search burden.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.    Moreover, in the instant case, the search for the kit, which can contain a restriction enzyme, ligase and polymerase, for example, would not necessarily lead to references describing the methods of Group I, since there are hundreds of different methods which use a restriction enzyme, a polymerase and a ligase, therefore the search for the method of Group I and a kit is not coextensive.   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for each group is not required for the other groups because each group requires a different non-patent literature search due to each group comprising different products and/or method steps, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Group I
Species of oriC cassette
A) 5' region of the oriC cassette is complementary to 5' region of the nucleic acid fragment and 3' region of the oriC cassette is complementary to 3' region of the nucleic acid fragment (claims 3 and 35),
B) 5' region of the oriC cassette is complementary to 3' region of the nucleic acid fragment and 3' region of the oriC cassette is complementary to 5' region of the nucleic acid fragment (claims 4 and 36).
Species of neuromuscular disease
C) neuronal intranuclear inclusion disease (claims 8 and 10-12),
D) oculopharyngodistal myopathy (claims 8, 10, 13 and 14), 
E) oculopharyngeal myopathy with leukoencephalopathy (claims 8, 10, 15 and 16).
Group II
Species of oriC cassette
A) 5' region of the oriC cassette is complementary to 5' region of the nucleic acid fragment and 3' region of the oriC cassette is complementary to 3' region of the nucleic acid fragment (claims 19 and 43),
B) 5' region of the oriC cassette is complementary to 3' region of the nucleic acid fragment and 3' region of the oriC cassette is complementary to 5' region of the nucleic acid fragment (claims 20 and 44).
Species of neuromuscular disease
C) neuronal intranuclear inclusion disease (claims 24 and 26-28),
D) oculopharyngodistal myopathy (claims 24, 26, 29 and 30), 
E) oculopharyngeal myopathy with leukoencephalopathy (claims 24, 26, 31 and 32).
The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species for the elected group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 17, 33 and 41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to
 one species would not likely be applicable to another species; and/or the species are likely to
raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 2, 2022